Citation Nr: 0830856	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-22 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to an initial compensable disability rating 
for degenerative changes of the right knee, status post 
patella chondroplasty and plica excision.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1996 to August 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to a right ankle claim, the veteran contends 
that he is entitled to service connection.  A VA examination 
of the ankle was undertaken in May 2006.  The examiner 
concluded that the veteran no longer had any pain or problems 
with the right ankle.  This conclusion was apparently based 
on a physical examination made without the support of X-ray 
or other radiological evidence.  

However, according to the May 2006 VA examination, the 
veteran indicated that his right ankle still bothered him 
during cold weather.  Also, in the July 2007 appeal to the 
Board (Form 9), he noted that he had "tolerable" pain, and 
his right ankle was significantly larger than the left ankle.  

Finally, a review of the service treatment records clearly 
indicates that he repeatedly injured his right ankle during 
his active service.  A chipped right ankle was also noted in 
the April 2005 separation examination.  Based on the above, 
the Board concludes that the veteran needs a more thorough VA 
examination, to include X-ray imagery and any other tests 
deemed relevant.  

With respect to the increased rating claim for a right knee 
disability, the veteran contends that he is entitled to an 
initial compensable disability evaluation.  He was granted 
service connection for his right knee in a July 2006 rating 
decision.  A noncompensable disability evaluation was 
assigned under Diagnostic Code 5260, with an effective date 
of August 14, 2005.  

VA examined the veteran's right knee in May 2006.  According 
to the VA examiner, he had full range of motion of the right 
knee, experienced no pain, and had no limitations on 
employment or daily life.  It does not appear that X-ray 
imagery of his right knee was obtained as part of this 
examination.  

However, according to the veteran's Form 9, he experiences 
significant pain on a daily basis that impacts his 
employment.  Additionally, he indicated that he had pain 
associated with arthritis in his right knee.  While he is not 
competent to diagnose himself with arthritis, the May 2006 VA 
examination does make note of degenerative changes of the 
right knee.  As such, an additional VA examination is 
necessary to assess his current level of pain in the right 
knee, and to provide X-ray examination to confirm whether he 
has arthritis of the right knee.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should obtain any current VA 
records or any relevant non-VA treatment 
records identified by the veteran.  

2. The veteran should be afforded VA 
orthopedic examination of the right ankle.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  X-ray imagery and any 
additional testing deemed necessary should 
be performed.  

The examiner should determine whether the 
veteran currently suffers from a right 
ankle disorder.  If so, the examiner 
should opine as to whether it is at least 
as likely as not that any ankle disorder 
found upon VA examination is a result of 
the veteran's active military service.  

3. The veteran should be afforded 
orthopedic examination of the right knee 
to determine the extent of impairment of 
his service-connected right knee disorder.  
All necessary tests and evaluations should 
be performed.  The claims folder and a 
copy of this Remand must be made available 
to the examiner for review in conjunction 
with the examination.  

The examiner should record range of motion 
measurements for the veteran's right knee, 
including any additional limitation in 
range of motion due to weakness, 
fatigability, incoordination, or pain on 
movement.  

X-ray imagery of the right knee should 
also be taken.  The examiner should 
indicate whether there is any evidence of 
degenerative arthritis of the right knee 
upon examination.  Any impact on the 
veteran's employment or daily life should 
also be discussed.  

4. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond, if the claim is denied.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

